Moore, J.
This case was commenced in justice’s court, and was appealed to the circuit court, where it was tried before the circuit judge, who rendered a judgment in favor of plaintiff for $36.45, from which judgment defendant appeals.
The circuit judge made a finding of facts in substance as follows: That the plaintiff was a physician living at *14Grand Rapids, and was called by,the attending physician to go to Dorr Center to assist in performing a surgical operation upon the person of Birney Ehle, who had just passed his majority, and was then at the home of defendant, who is his father; that after the operation was performed, and before he left the house, the plaintiff was paid $15 for his services by the defendant, who then informed him that, if he desired his services further, he would notify him; that later the attending physician telephoned the plaintiff that the young man again needed his attention, and to come; that plaintiff - at once responded to the message, when another operation was performed, at which time defendant paid plaintiff in part for his services, and agreed to pay the balance later; that, about a year later, defendant again promised to pay plaintiff the balance due him. It was for this balance that judgment was rendered. It was the claim of the defendant that the services were rendered for the son, and not for the defendant, and that the young man should pay the doctor. The testimony in relation to the hiring was conflicting. It was for the trial judge to determine the weight of the testimony, and we cannot disturb his findings if there is evidence fairly tending to establish them. The record discloses that there was such testimony.
The judgment is affirmed.
The other Justices concurred.